CaSe: 1219-CV-OOOll-TSB DOC #Z 13 Filed: 01/30/19 Page: l Of l PAGE|D #Z 103

AO 399 (01/09) Waiver ofthc Scrvice of Summons

UN.[TED STATES DISTRICT COURT

 

 

for the
LlGHT EBTH LLC, )
Plaintiz?` )
V. ) Civil Action No. 1:19-CV-OOO'Il-TSB
EBTH 1Nc., et al., )
De,kndant )

WAIVER OF THE SERVICE OF SUMMONS

To: Anthony A. Agosta, Esq.
(Name afl/1a plaintiffs attorney o)' unrepresented plainlif!)

 

l have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

l, or the entity l represent, agree to save the expense Of serving a summons and complaint in this case.

1 understand that i, or the entity l represent, will keep all defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue of the action, but that l waive any objections to the absence of a summons or of serviee.

l also understand that I, or the entity I represent, must tile and serve an answer or a motion under Rule 12 within
60 days from 01/08/2019 , the date when this request was sent (or 90 days if it was sent outside the
United States). lfI fail to do so, a default judgment will be entered against me or the entity l represent

 

 

 

Date: //& § / ij
%(zalnre of the attorney or unrepresented party

Andrew C. Nle|sen Joseph C. Weinstein. Esquire

 

P/'inled name of party waiving service of summons P)'inted name

Squire Patton Boggs
4900 Key Tower 127 Pub|ic Square
Cleveland, OH 44114

 

Address

joe.weinstein@squirepb.com

 

E-mail address

(216) 479-8426

 

Te/ephane number

 

Duty to Avoid Unnccessary Expcnses ofScrving a Snmmons

Rule 4 of the Federal Rules ofCivil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
the United States will be required to pay the expenses of scrvice, unless the defendant shows good cause for the failure.

"Good cause” does nat include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant’s property.

lt' the waiver is signed and retumed, you can still make these and all other defenses and objections, but you cannot object to the absence ot`
a summons or ofservice.

lt` you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff
and tile a copy with the court. By signing and retuming the waiver form, you are allowed more time to respond than if a summons had been served

 

